DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 10/13/2021, which has been entered and made of record. No claim has been newly added. No claim has been cancelled. Claims 1-17 are pending and have been examined.

Response to Arguments
Applicant's arguments with respect to amended claim 10 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Santos (U.S. 2014/0049501).
Regarding claim 10, Santos teaches: A touch display device ([0001]... “touch screen”), comprising: 
a touch detecting circuit is configured to detect a touch signal ([0020]... “capacitive touch sensor array 200 that may be part of the touch screen 106 of FIG. 1. The capacitive touch sensor array 200 corresponds to the touch sensors 108 of FIG. 1. In the structure of FIG. 2A, the capacitive touch sensor array 200 includes a plurality of sense lines Lj and a plurality of orthogonally arranged force lines Ci”); and 
a processor, electrically connected to the touch detecting circuit ([0019] ... “The electronic device 100 further includes processing circuitry 110 coupled to the touch controller 102 and operable to execute applications or "apps" 112 designed to perform a specific function or provide a specific service on the electronic device 100”), is configured to determine whether a capacitance of the touch signal (digital capacitance value DCV in Figs. 4 and 5) is less than a capacitance threshold (touch-in threshold TITH Figs. 4 and 5), if the capacitance of the touch signal is less than the capacitance threshold, the processor is configured to modify the capacitance of the touch signal to a baseline ([0007]... “The touch controller is further operable to select the minimum baseline delta and adjust each digital capacitance value in the group by the minimum baseline delta to generate adjusted sense line data”; also see Fig. 6; [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos (U.S. 2014/0049501) in view of Lin (TW201913346A).
Regarding claim 11, Santos teaches the invention of claim 1 as discussed above. Santos does not explicitly teach: wherein the capacitance threshold is set to a negative value.
However, Lin teaches: wherein the capacitance threshold is set to a negative value (page 9 para. 2… “…the negative noise threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Santos to incorporate the teaching of Lin to configure the capacitance threshold to be set to a negative value. The motivation of combining these analogous arts is to prevent the touch device from being misjudged as being touched due to the micro-deformation of the mechanism (page 8 para. 8). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos (U.S. 2014/0049501) in view of Cordeiro (U.S. 2011/0241907).
Regarding claim 12, Santos teaches the invention of claim 10 as discussed above. Santos does not explicitly teach: wherein the processor is configured to calculate a moving average count of a raw count in a frame period to generate the baseline according to the raw count detected by the touch detecting circuit.
However, Cordeiro teaches: “Raw count 301, then, is the count data value, sampled every 5ms, associated with a particular node. Baseline 330 generally follows the trend of the plot of raw data 301. Baseline 330 is a function of raw count 301, and could be anything from a moving average to the output of a filter such as an infinite impulse response (IIR) filter. After an initial calibration after touch device startup, baseline 330 is slowly adjusted over time” ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Santos to incorporate the teaching of Cordeiro to configure the processor to calculate a moving average count of a raw count in a frame period to generate the baseline according to the raw count detected by the touch detecting circuit. The motivation of combining these analogous arts is to compensate for changes in the operating environment, such as temperature ([0003]). 

Allowable Subject Matter
Claims 1-9 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 2-9 are allowed by virtue of their dependency on allowed claim 1. 
Regarding claim 13, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A touch display device having all the claimed features of applicant’s invention, specifically including “the processor is configured to modify a first capacitance corresponding to the first touch signal and a second capacitance corresponding to the second touch signal to a baseline, to form a first reference capacitance and a second reference capacitance”, as set forth in claim 13.
Claims 14-17 are allowed by virtue of their dependency on allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622